FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ABDULLAH ROBERT BROWN,                           No. 11-56915
a.k.a. Robert Brown,
                                                 D.C. No. 2:11-cv-04066-JST
               Petitioner - Appellant,

  v.                                             MEMORANDUM *

RICHARD B. IVES, Warden; FEDERAL
BUREAU OF PRISONS,

               Respondents - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                  Josephine Staton Tucker, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Federal prisoner Abdullah Robert Brown appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition for lack of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Brown contends that the Bureau of Prisons’ (“BOP”) refusal to transfer him

to a residential reentry center (“RRC”) violates 18 U.S.C. § 3621(b), which

governs the BOP’s authority to place prisoners in an RRC when a prisoner has

more than a year left to serve on his sentence. Insofar as Brown is challenging the

BOP’s individualized determination concerning his placement, the district court

properly concluded that it lacked jurisdiction over the petition. See Reeb v.

Thomas, 636 F.3d 1224, 1228 (9th Cir. 2011).

      To the extent that Brown argues that the BOP violated federal law by

“automatically” denying his request for RRC placement based on the time he had

left to serve on his sentence, he has not shown that the BOP acted unlawfully.

Contrary to his claim, the BOP does not have a policy of categorically excluding

from RRC placement prisoners who, like Brown, have more than six months left to

serve on their sentences. See Sacora v. Thomas, 628 F.3d 1059, 1064, 1068 (9th

Cir. 2010). We decline to consider Brown’s ex post facto challenge to the BOP’s

policy regarding RRC placement because it was not raised in his petition. See

Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994).

      Brown’s motion for leave to amend filed on August 30, 2013, is denied.

      AFFIRMED.


                                          2                                     11-56915